Case 1:17-cv-03014-VEC-OTW Document 107-1 Filed 10/05/18 Page 1 of 30




               EXHIBIT A
                     Case 1:17-cv-03014-VEC-OTW Document 107-1 Filed 10/05/18 Page 2 of 30
                                    —    —   —   — -     —   —   —                  w   #V
                                                       UG$340 (O11)

           Supreme

           Index Na:    I           (‘   /?,5Lc’
                                                 COURTS COUNTY OFjl/ Ic!         kvL /
                                                                 Date Index Issued________________
                                                                                    7    7         I
                                                                                                              t    r
                                                                                                                        jot!j

                                                                                                                        ‘   PtA-LLc+e_1


                F22,yicJ            Ll7p2
                                                                       SUPREiE cUtrnrm0NER C5
                                                                     EX-PART MLiim inr

           N yt Q               #                              /‘vj/t                                             i-,
                                                             qc gec                       rvZ-,c,

      x       C4                r)t (4’ i- IA”?                                                                             RESPONDENTS (5




                                                                                 j
He a      eummons and complaint or aurnmans w!notlce bean filed?           0            Ifyes.dsteliled:
le thie     oWp,ocead)ng being filed post-Judgment?
                                                                           Q    0       lfyes.Judgmentdate:
          Case 1:17-cv-03014-VEC-OTW Document 107-1 Filed 10/05/18 Page 3 of 30

    U tnfanr6 Cornpn,rnIe
    o NotIce
       Note of Issue and/or Certificate of Readiness
                                                    fl_4 ——
              of MedicaL DentaI or Podiatric Melpmctlce
                                                              I.3.A.

    0
    o NotIce  at
      NotIce Motion                            Retlet Sought________________    Return Date:

    a Oider toofShow
                 Petition
                       Cause
                                               Relief Sought_______________
                                               Refit Sought:
                                                                                Return Date:
                                                                                Return Date:
                                                                                               —




   oo Poor
      Other Ex Peda Application
           Prnson Apnlcetkrn
                                               Relief Sought


   o Requist    for Pmffinhiary Conference  —




   o WdtofHabea
      ResIdential Mcdage Foreclosure Settlement Conference
    )                eCotpue




                                                              OTHER THAN AS NOTED ABOVE, THERE ARE AND
I AFFIRM UNDER THE PENALTY W PER3IJRY THAT, To MY CüOWLEDGE,
                  ATEDAC11   iS OR PROEDING  S, NOR HAS A REQUEST FOR JUDICIAL INTERVENTION PREVIOUSLY BEEN
HAVE BEEN NO RE
FILED IN This ACTION OR’PEtCEEDtNG.

           Dated:


            AflORNEY REGISTRATION NUMBER
                                                                 %       tA&pILLitlt
                                                                               PRINT)R TYPE        E
                                                                                                            ____




               Case 1:17-cv-03014-VEC-OTW Document 107-1 Filed 10/05/18 Page 4 of 30
                                                               At lAS. Part____ of the Supreme
                                                               Court ot the State of New York held
                                                              In and for the County of New York at
                                                              the CoUrthouse, thereof, 60 Centre
                                                             Streei, New York, NX, on the
                                                             day of                      200         ,




            PRESENT: HON.
                                       Justice of the Supreme Court
                                                               —
                                                                                   indek Number



          Iv                                  7V/4, #                            ORDER TO SHOW CAUSE
                                                                                 WITH TRO.
                                              ty’j’Z L47-hc.   ttt/1i7t          IN Cl VtLATfON
         ffihiinnárnefr)J   V

                                                       Defendant(s)

                      Upon reaUng and filing the affidavit(s)
                                                              of   fi2 Yzg /
                                                hour name(s)) sworn to on
                                                                                                  20Ø
       [date Affidavit In Support notarized]
                                             and upon the exhIbits attached to the effidavft,
       (dentH Exhibits below. List additio
                                            nal exhibits on a separate page]




                  Let the party or attorney In opposition sho
                                                               w óäuse at lAS. Pert        Ràon,_____
  of this Court, to be held at the Courtho
                                            use, 60 Centre Street, New YorkN.Y., on the_
                                                                                             ____ day of.
                          200_, at              o’clock in the              ot s soon as such party or
 attomy maybe heard why n order
                                         should not be made, providing the foilowlhgr
                                                                                      elief:
 [briefly describe what you are
                                     asking the Court to do]                        riLLt1t
           rn /gj j &% 7%?
                                           rnwc4’
                                                    % p1            c j a/

4-06
                                                                                      _




                Case 1:17-cv-03014-VEC-OTW Document 107-1 Filed 10/05/18 Page 5 of 30

                                    M%/
                                                                                      *b
                %
                                                                                                        ‘et
                                             ‘F
                                                                                            c’
              for the reasons that fbdefly describ
                                                   e the reasons why you should be gra
                                                                                       nted wiiat.you are
             requesting)     I
                            /Mze%
                                                                  PpLf
                                        g&4 -d                                 vi

                       Pending the heanng     this motion ft /s
                       ORDERED that: fdescrfbe whatyou are
                                                           asking the court to stay]
     I
         €- fr?*
             d4j //L
                                                  h,      i’%Th bi2                               ó
         7                                  t4/7/)
                                                                                                      ‘k7
                                   c
                                                                                                             -




_j
     <&4
     /??frj i?ei%/
                         jrov, t’r Wc/ /(J
                                              2 nw £eJ            /
                                                                      frtf ‘              e
/      U         Sufficient cau  se appearing therefore, /et persona/ service
                                                                               of a copy of thl order, the
   affidavit in support and all other papers upo
                                                 n which this order /s 9Inted, upon aU parties to
                                                                                                    this
  action or their attorneys, who have app
                                            eared in th/s action, on ot before the_____ day of
                            200_ be deemed good and sufficient. An affid
                                                                               avit ot other proof of
 ser’/ce shall be presented to this Court
                                           on the return date directed in the second par
                                                                                           agraph of this
 order.
                                                   ENTER



                                                                        J.s.C.

OSCfROfActJon4,05
                                                  2
           Case 1:17-cv-03014-VEC-OTW Document 107-1 Filed 10/05/18 Page 6 of 30
              rr1Vi iOURT
                             OF THE STATE OF NEW
           COUNTY OF NEW YO                      YORK
                               RK


                                                                                             Index Number
        ff111 in name(s))”
                                                Plaintiff(s)/Pethioner(s)
        fvYt                         &J
                              b?b’% fV7f,
       /fmfl PeL(’flt,N1h ,f,L ft*fM4
                         I                                                                 AFFIDAVIT
       4cct tC&                                                                            IN SUPPORT
       (fill In name()J
                                 ‘
                                                     kll%
                                      Defendant(s)IR’espondent( ;
                                                               s)
                      --——
                             ———
                                     —-——
                                                --   —


      STATE O NEW YOR
                                                       ss:

    sworn, deposes and say
                                          ‘1   fli   17 Lpi_   -                [your name], being duly’
                                s
            1. 1 am the pfalntiff/ pe
                                      titioner / defendant/ responden
   this affidavit In sUpport                                          t [circle one] In this matter
                             of this motion for an’ order                                           . I make
                                                          fDescrlbø what you are asking
  ac’. ThFs ro!isiinsst als                                                                  the Court to
                              o be stated In the Notlc
                                                         e of Motion or Order to Sh
  iQ.&QLitjd /Iic                                                                    ow Cause.]______
                                     ]1      O1c
         r’O7/”C 17L.                                  L’JJi LILl”?
                             “?‘                                             IS 1k’%?yfl#cI
  /€i7/i   /d /n4c1; IS ü./ Vv/4 ‘i                                                                  1f7’Yc1tiL
                                                                   fl’’ 1)

      2. 1 believe thni sho
                              uld grant this motion beca
                                                         use (Explain why you shou                             I
granted wlmt you are roq                                                           ld be
                         ucstlng. Explain any Exhib
                                                      its fdocumcnts you subm
pe f nedcd.J                                                                   it Ac more        .




flL&/                                                               /
                                                                   CdJ                               df
  iA41ç                                                cVvL.
                                                       Y’?’5   //Ce’
                                          o&-n c9J/r hL4 t1
9v4c                                                         ’oid “;-
JA                     ,‘
                                                .,%_                 7 f’         ‘1 r
                                                                                                             t///
fiy e,/i&            2
                                                                                         1::’?
iIi
   C4 P?1ff) d                 ]/1)fiQ         1 ctk1          ,1’jj
  S%/2                           171524                                                          hz’
                                                                     y*’,     J47b)                  .   ‘
            Case 1:17-cv-03014-VEC-OTW Document 107-1 Filed 10/05/18 Page 7 of 30
            _                    I O LV   11        7g Y//
            JIC/.          %r5rn fle
                                                   /  jP
           hø’n                            p zjAe/24 k&mi mew-eo/s
           i71               dv i%        i        f2i         c               Y)          % / P1— &

           7hf k&-i h/F a ‘
        (cJivQtevc%/i m YL k1f4 -+
                                   m
                                                                                    ‘     “LW          P

                       (i&      t] tA
       h-eL cL7-))( (f 7LhLc Cpu X P1/
      orc4 M
      ipcflc1iY)%-))c ’             ]1 1n,kv’S %rov,
                              ‘Thn/ Af
      dcc,A’s  j/ç                      eb
                                                                   flFY%
                                                                                        cP€op
                                                                                                         Lt
     [If you made this application efo
                                        re in this or any oth6r court, des
                                                                           cribe where, when, the
 -   result and why you are making
                                    It àg&n. Aftachopl&s previo dec
                                                                        us      lsfonsj



                                 -




      WHEREFORE, I respectfully reques
                                              t that thIs motion begrantéd, 2nd that
and fUrther relief as may be:just anç                                                I have such other
                                      l proper.



                                                                   your name In fron    faNotarW

                                                                     [print your naniej
            TIFFANY M. WHITE
      Notary Public State of Now York
          Rag. No. 04WH6363039
       Qualified In New York County           2
       Commission Expires 06/1                                                            AffSup4-06
                               4/20
                Case 1:17-cv-03014-VEC-OTW Document 107-1 Filed 10/05/18 Page 8 of 30

                                                                                                Index Number


              rvya*I- ,/a&f1,
                                                                                             UNIFORW RULE SEqTION 202.7
         ff111 in namefr)J                                                                  AFFIDAVIT Of QOMPLIANCE
                                            Defendant(s)/Respondent(s)
        STATE OF NEW YORK1
        COUNTY 01
                                                       )
                                                                 ss:

          ( I am                              t”i, fyour name], being duly sworn, deposes and
                                                                                                                 gays:
          f         Th. self represented (circle one] plaintiff I defendant In this matter
                                                                                           . I mke this supplemental
              affidavit l support of my.Order to Show Cause for a Tempo
                                                                            raty Resfrazlng Order (TRO).
      fcbeck box that applies]
      E!ji have mad a good faith effort to notify the party against whom the TRO is
                                                                                       sought of thç Uate time and
      • place that this request wit! be nidein a manner sufficient to 5ermft
                                                                             the party an opportunl’ to a par In
          response to th&appffcation as follows             -4V1-kL (Okt”. VoW
                . On [date]                   2Qj’at          e:                    I contacted by telephone,
       • the. (circle one]( / plaintiffs altorne de nda             efendanfs ?tta ey I other named below.
                                    €                                                   .
                                •   £?4LcfL—           ‘1’ t.n(..

                                           (name, address, telephone number)

       I Informed the above named party that on (date and time] W v’
      L’vIU eubmif the Ordet to Show Cause to the fname øf Jucige Hor             1  20Ø’ at JiPAM I
                                                                                            .

                                                                    j
      located at rcIrcIe çne] 60 80- 100 I 1 Centre St. /71 homes St.,
                                                 -
                                                                              Part           [number],
                                                                                                  .




      Room             fnuinber, ftelephone num1rJ (645) L
                                                                        .
             When Informed by the court üf the date, timeand place the Judge Is available to
                                                                                             hear argument On
     the TRO, I will Immediately notify the above named party by telepho
                                                                         ne.
 D 1 have not contacted the party against whom the TRO is sought of
                                                                          the dater flmeand place this request will
   be made, 1 believe that by giving notice tJire will be slgnlfidant prejudice to
                                                                                   me for the fdlow4ng reason(s):
  Lstate reasons]




Sworn to before        e this




            TtFFANYMWHITE
     Notaiy Public State of New York
         Rep. Np. 04WH6363039
      QFfiedjn New York County                                    [your address and telephone .nutnberj
     Commission ExpiresO i4/2O2*”                                               _•4
                                                                            .
Case 1:17-cv-03014-VEC-OTW Document 107-1 Filed 10/05/18 Page 9 of 30
     Case 1:17-cv-03014-VEC-OTW Document 107-1 Filed 10/05/18 Page 10 of 30
                                                                                                                       Page I



   [Print in black )nk all areas In bold letters. A complaint must
                                                                   be served fri response to a demand or notice
 • bf apearance ICPLR 3012(b))]

   SUPREME COURT OF THE STATE OF NEW YORK
   COUNTY OF NEW YORK

               /
  (/4J’/f) t—opez_
                   ]                                                           SUMMONS WITH NOTICE


  as)Ys1ntifl(s),                                                              Index Number        i


    YC                        rV Ci   5 /1’   C/VLkk,,    (,44
                                                                                      iwss /2ot(
                                                                               Date Index Number Purchased
ttØuiZ     qirh%t1
  name(s) o party being sued]                   Defendant(s).
                                                                                                       20_


  To the Parson(s) Named as Defendant(s) above:
       PLEASE TAKE NOTICE THAT YOU ARE SUMMONED and required to serve
                                                                                     upon plaintiff, at the
 address stated below, a notice of appearance or demand for a complaint within
                                                                                  20 days after service of
 this Summons (not counting the day of service itself), or within 30 days after
                                                                                service is complete If the
 Summons is not delivered personally to you within the State of New York.
     YOU ARE HEREBY NOTIFIED THAT should you fall to serve a notice of appear
                                                                                     ance or demand for a
 complaint, a judgment will be entered against you by default for the relief deman
                                                                                   ded herein.


Dated:
          1/ /i                ,20
         (date of summons)




                                                                  [your addresstes), telepIone number(s)
Defendant(s)       fVfrCtI)Jj%6
                   _j) JCL3  LZ±                                  ‘2-ió jr y ci< j
                            (cec&YiIJ
                   iAzL/iic____                                       S               /
                                                  laddresstes) of party being sued]



                                                                            CommenceAction 1/2014
                                                                                              -




                                                                                                             P1I.d 6$10201
             Case 1:17-cv-03014-VEC-OTW Document 107-1 Filed 10/05/18 Page 11 of 30

                 The nature of this action is [briefly describe the nature of your
                                                                                   case against the defendant(s), such


         as, breach of contract, negligence]:

•                                          c/±;                                  Lj
                                                                                SSh(/ic/ x/
            tVCi.               /‘)




                The relief sought     is   briefly describe the kind of relief you are asking for, such as money

     uamao                                                   mc



               Should def     ndant(s) fail to ap     r herein or demand a complaint, judgment will be entered by default



    for the sum of                                             [amount of money demanded] with Interest from the date
    of                                                [date from which Interest on the amount demanded Is claimed] and

    the costs of    this   action.



    Venue:

              Plaintiff(s) designate New York County as the place of trial. The basis of this delegation is

    [check box that applies):

                 Plaintiff’s(s’) residence In New York County

              6Zdant’s(s’i residence In New York County
              o Other [See CPLR Article        6):



                                                                 2




                                                                                      CommenceAction    -   1/2014



                                                                                                                         Proted l1Of1O
Case 1:17-cv-03014-VEC-OTW Document 107-1 Filed 10/05/18 Page 12 of 30
Case 1:17-cv-03014-VEC-OTW Document 107-1 Filed 10/05/18 Page 13 of 30




  SUPREME COURT OF THE STATE OF NEW YORK
  COUNTY OF NEW YORK

                                                                        Index Num. 100556/2018
  MARIAH LOPEZ


  v

 NYC DEPT OF HOMELESS SERVICES,
 NYC HUMAN RESOURCES ADMINISTRATION,
 PROJECT RENEWAL INC, QPS SECURITY INC, WIN INC,
 CHRISTINE C. QUINN




                                            PARTiES



                                             Plaintiff

 I Mariah Lopez, am the plaintiff and a lifelong New Yorker. I began communicating with

 HRNDHS, Project Renewal last April in order to be assessed for and receive safe

housing/shelter and other services. I experienced pain, suffering and other measurable and

documented damages as a result of the past and continued actions of the defendants.




                                          Defendants

NYC DEPARTMENT OF HOMELESS SERVICES runs the NYC shelter system.

NYC HUMAN RESOURCES ADMINISTRATION, operates closely with DHS and is designed

provide social services and advocacy for NYCs most needy and vulnerable populations.

PROJECT RENEWAL INC operates a number of shelters under contract with NYC DHS;
Case 1:17-cv-03014-VEC-OTW Document 107-1 Filed 10/05/18 Page 14 of 30



 QPS SECURITY INC is contracted under Projection Renewal Inc and DHS to provide security

 services at multiple DHS shelters;

 WiN INC operates a number of shelters under contract with NYC DHS;

 CHRISTINE C. QUINN runs WIN Inc.

                                           COMPLAINT.

  NYC Department of Homeless Services is still (as of May 9th 2018) refusing to place me

 in shelter for Transgender individuals and; is attempting to house me in shelter designed

 for cisgender individuals (females) despite my repeated refusal to accept this placement

   based on my medical needs and doctors recommendations and, based on my gender

 identity and the protections I have as a private citizen who identifies as Transgender; Not

  just ‘female’. DHS refusal to place me somewhere other than the Brooklyn Park Slope

Armory Women’s Shelter, is in contradiction to multiple local, state and federal laws, and

 the documented recommendations of multiple healthcare experts who are treating me or

 have treated me (under NYS law Trans individuals under a doctors care, with diagnosis

  of Gender Identity Disorder are entitled to Trans specific reasonable accommodations

            based on treatment outlined by their doctors. Jean Doe v Bell, 2002)




in April 2017 I entered into conversations with NYC DHS GLBTQ Liaison Elana Redfleld about

my need for shelter as a personal as well as medical need. She and I began communicating

after I reached out because I was homeless, in need of shelter through DHS HRA and I could

not simply walk into a female intake shelter to receive services, as I have several conditions that


                                                                                                  1
Case 1:17-cv-03014-VEC-OTW Document 107-1 Filed 10/05/18 Page 15 of 30




 require (minimal) accommodations as per my treatment (need for a service animal; private

 room, not a dorm setting, minimal environmental triggers (such as dorm settings) or cisgender

 sex segregated facilities). I was homeless after just having lost an aunt to AIDS. I had been

 living with this aunt for some time, and was put into a housing crisis by her passing away.




 During this time I was also undergoing treatment for PTSD, major depression, anxiety and

 insomnia, I needed somewhere safe to live (I needed housing) in order to minimize symptoms

 of my conditions (suffering), and to promote the effectiveness of the treatment I was receiving

 under doctors from Housing Works Inc. My housing was a part of my healthcare, essentially,

since quiet, privacy and sleep were all a fundamental part of my treating doctors instructions

and directives. My doctors made themselves available via phone if DHS/HRA administrators

needed to confirm my needs and their recommendations. The team of staff/providers involved in

my case at Housing Works, and later my personal surgeon who performed revision of my GRS,

provided letters eventually, creating a collective criteria for what is and is not acceptable in

terms of housing placements and accomodations.




Elana Redtield has a unique awareness of my needs and my gender identity and expression

since she was once my attorney; she worked at SRLP, and provided legal advice to me on

multiple occasions as part of her work there.




                                                                                                   2
Case 1:17-cv-03014-VEC-OTW Document 107-1 Filed 10/05/18 Page 16 of 30




After her and I began communicating about how to get me housing, she and I agreed that the

only appropriate place within the DHS system would be a new shelter within the OHS system

that was newly created to meet the needs of the Transgender population of DHS.




Elana Redfleld then connected me to Kaedon Grinnell via email and phone as part of the initial

screening process.




Kaedon Grinnell seemed very polite and appeared to be very interested in helping me. He

claimed to know who I was (referring to my activism and connection to Marsha P Johnson, the

person who the shelter was named for, pioneer of the Gay and Trans rights movements). He

said he had looked me up, including viewing my social media pages. These pages contain

images of me that are highly sexually charged.




Beginning last year in late April Project Renewal shelter director Kaedon Grinnell did make

sexual advances towards me; with body language (an erect penis under his clothing which was

clearly visible while in my presence, along with facial expressions and gestures such as licking

his lips), and by initiating sexually charged conversation during a closed door interview he and I

had before I entered in the DHS system.




He texted and called me on several occasions after hours, but before I was even in the OHS

system. He also helped my organization secure an event space for a town hail last minute,


                                                                                                   3
Case 1:17-cv-03014-VEC-OTW Document 107-1 Filed 10/05/18 Page 17 of 30




  which was something completely outside his role as shelter director. Something of a personal

  favor to me. Which struck me as odd,




  Once at the facility (Marsha’s Shelter) I experienced what I can only describe as a nightmare.

  Project Renewal staff did call me names such as faggot, a ‘Man’ and referred to me as

 ‘he/it/him’, and saying that I could not be an activist because I am a prostitute. Starting the last

 week of April last year, male Project Renewal staff under Kaedon Grinnell flirted with me, and

 asked questions about my genitals (lemme see what a sex change looks like”). I informed

 Kaedon Grinnell of these incidents. Out of fear of retaliation I reciprocated their advances and

 engaged in sexual intercourse with Project Renewal shelter staff.




 Employees of the security company within the shelter, QPS, constantly harassed me verbally

 calling me him/he/it. Male QPS staff did bring myself and other shelter residents illegal drugs

(including opiates, maruana and cocaine), and did engage in prostitution and other sexual

contact with shelter residents openly. A QPS staff named “Grandon” engaged in several

relationships with male residents.




During my time at the shelter QPS employees openly harrassed and mistreated myself and

other Transgender clients (usually Trans females), choosing to enforce strict security protocol

for less passable Transgender residents or, outspoken individuals such as myself. I witnessed

this discrimination first hand on numerous occasions. Some male QPS employees openly


                                                                                                    4
Case 1:17-cv-03014-VEC-OTW Document 107-1 Filed 10/05/18 Page 18 of 30




engaged in gossip between themselves and other clients about medically/legally sensitive

information about shelter clients openly (including HIV status and Hormone replacement/surgery

status). Both male and female OPS staff engaged in threatening shelter residents with physical

violence or systematic retaliation via shelter write-up or transfer or worse; arrest by QPS calling

the NYPD and allowing them into the shelter. Many of the shelter residents are afraid of the

police for one reason or another, and the threat of the police being called erroneously was a

scare tactic often used by QPS staff. I am in touch with dozens of current and former shelter

residents who will testify as witnesses to these actions and behavior by QPS staff.




Project Renewal staff also called me names such as faggot, transvestite, she-he, It, shim; and

referred to me using inaccurate pronouns such as he/him on purpose. Staff at Project Renewal

did threaten to physically assault me if I attempted to bring my service animal into the shelter as

per the ADA. Other staff did engage in fabricating lies about me in an attempt to damage my

reputation and character publicly (as I was using my Facebook vlog to document the

misconduct of many staff, giving staff the motive to damage how I viewed in the public’s eye).

These lies were also intended to impede and damage my credibility as a victim (civilly or

criminally) should I report these behaviors and actions to authorities or bring legal action.




These lies were spread verbally staff to staff, and through/within documents and communication

between Project Renewal/QPS as well as with NYC DHS.




                                                                                                  5
Case 1:17-cv-03014-VEC-OTW Document 107-1 Filed 10/05/18 Page 19 of 30




  DHS used these lies as the basis to attempt to have me transferred from the one and only

  shelter for Transgender individuals within the DHS system, to a non transgender specific

  placement.




 I have repeatedly maintained in writing, emails and through verbal assertions to the defendants

 that I identify as Transgender; a Transgender female. This is not the same as identifying as a

 “female”, while existing as a Transgender person. Some individuals transition and choose to go

 ‘stealth” and shed their Trans identity, and some do not. This decision is linked to an individual’s

 medical treatment. It is inappropriate and against the law for cisgender individuals to assume or

 operate as if surgery is a final or determining factor in legal status of trans individuals, or, that

once an individual has surgery, they are no longer transgender. Legally DHS cannot force me

into a ‘non Transgender specific’ shelter. Also, harassment on the basis of my identifying as a

transgender female is prohibited under the law. In placing myself and other transgender

individuals in cisgender shelters, the defendants are unable to eliminate harassment and conflict

that is otherwise avoidable.




OHS attorneys stated that there was “no room” at the shelter as early as April 27th of 2017,

even though I had slept there the previous night and there were more than a dozen beds

available.




                                                                                                         6
Case 1:17-cv-03014-VEC-OTW Document 107-1 Filed 10/05/18 Page 20 of 30




This attempt to have me transferred revealed mechanizations of DHS, OPS and Project

Renewal to have me transferred as a way of keeping mismanagement and potential crimes by

Project Renewal and QPS staff under wraps.




When confronted with photos taken seconds previously showing actual open beds at the

shelter, DHSlPcoject Renewal soon relented and agreed that there was room, and I returned to

the shelter. Staff soon began treating me different than other residents; DHS police were placed

at the shelter to intimidate myself and other residents (which triggered my PTSD.




One morning while I was staying at the shelter in May of 2017, a man approached and

threatened myself, and four other Transgender residents of the shelter who were outside in front

of the facility. He called us derogatory names based on our appearing to be transgender, and

claimed he had a firearm, pointing to his waistband. This caused a physical altercation between

the individual attacker and the group of Trans residents. DHS police responded by coming

outside, blindly entering the commotion seemingly targeting the residents as the aggressors,

and bringing the attacker (a person off of the Street) inside the facility, unsearched!




OHS police then aided the individual in leaving out a side entrance, once residents called the

police and were insistent on pressing charges. OHS police presence at the facility was clearly

not about creating a more safe environment, and their aiding the individual who threatened

myself.

                                                                                                 7
Case 1:17-cv-03014-VEC-OTW Document 107-1 Filed 10/05/18 Page 21 of 30




  For several weeks in early May of 2017 I experienced constant harassment and retaliation from

  Project Renewal staff, QPS staff and shelter director kaedon Grinnell (I had informed him I

  would be going public with his flirting and late night texts/calls when he threatened to have me

 transferred using an Administrative Transfer.




 Eventually I was transferred from the facility, the only Transgender shelter in New York to ‘WIN

 West”; shelter run by former New York City Council woman and Speaker Christine Quinn, who I

 have known professionally for over decade.




 Christine Quinn was a leading architect of New York’s first legislation to protect Transgender

 individuals against private citizens or the government forcing individuals into gender segregated

facilities, called “local law 3” (which added Transgender and gender fluid individuals to the NYC

HUman Rights Law).




Unlike other amendments of it’s kind, NYC (under HRC and the direction of then Mayor

Bloomberg) took the unusual step of issuing guidelines to go along with local law 3 in order to

expressly outline how the city should function post local law 3, using guidelines to educate the

public and government entities alike. This law made clear NYC’s acceptance, on a legal level, of

more than just ‘male’ and female’, as valid gender options with protection under the NYC

Human Rights Law. The law addressed ‘exclusion’ policies, as much as it did forcibly imposing


                                                                                                   8
Case 1:17-cv-03014-VEC-OTW Document 107-1 Filed 10/05/18 Page 22 of 30




 gender roles or labels on individuals; and prohibits forcing people into one gender segregated

 facility, or the next, against their gender identity. These guidelines were created with input from

Trans legal advocates and law makers.




The flip side of denying access to Trans people to gender segregated facilities, is refusing to

acknowledge the uniqueness of being Transgender as the key reason Trans persons can refuse

placement at sex segregated facilities designed for cisgender individuals, Most of NYC agencies

(from ACS to DOC) have policies which mandate services and protections for Transgender

identified individuals, and create specific beds and facilities apart from traditional cisgender,

hetero’ facilities to accommodate transgender individuals.




During at least two seperate phone call last June between Christine Quinn and myself, I

expressed that I identified as Transgender, could not accept a placement at a cisgender female

shelter, and so, the only facility appropnate for me was a Transgender specific facility.




I expressed to Christine Quinn she should stand up against DHS forcing Trans people into

facilities originally designed for cis gender individuals. I explained that the issue DHS was facing

was a lack of enough Trans shelter within DHS.




I believed she would do the right thing based on her previous public appearance and actions on

trans issues (she cried during the public hearings while hearing public testimony from


                                                                                                    9
Case 1:17-cv-03014-VEC-OTW Document 107-1 Filed 10/05/18 Page 23 of 30




  Transgender New Yorkers who experienced abuse and discrimination based on gender-based

  stereotypes)




 I encouraged her to foflow the law as to my gender identity and expression (urging her to house

 me within her agency some place other than WIN West like an apartment, which WIN has

 access to), and she refused, stating to me in substance “...but you’re a woman now right... .isn’t

 that what you want people to think? Isn’t that what you and other fought so hard for?”.




 She was referring to 1. What she believed to be my gender based on gender stereotypes and;

 2. my having had gender affirming surgery, when she said ‘now’ during our call (referring to my

genitals and medical transition).




Her interpretation of gender identity, motivations for changing my body, and her knowledge of

my history as an activist for Transgender tights lead her to a decision to participate in denying

me protections under local law 3. It’s like she was saying I am no longer transgender.




She was effectively refusing to acknowledge my gender identity as a Transgender woman.

Creating an all or nothin” scenario for Trans individuals in DHS shelters. Either you can be in

the closet among cis gender women, or live openly as transgender, and face constant

questions, harassment and being the subject of gossip within the shelter.




                                                                                                  10
Case 1:17-cv-03014-VEC-OTW Document 107-1 Filed 10/05/18 Page 24 of 30




 I expressed my concerns with her ignoring the NYC Human Rights Law (along with other laws),

 and the fact that the facility in question was for ‘women” which means that local law 3 prohibits

 the forced placement of Trans identified individUals into it, as a gender segregated facility.




 This shelter, and the shelter DHS tried to force me into next faile to accommodate my multiple

 disabilities.




DHS is fully aware of these disabilities and the recommendations of experts who have or are

treating me, yet, they have chosen to ignore their recommendation.




In order to be operating in compliance with numerous laws and precedent, the solution is for

DHS and WIN West to have enough Transgender specific beds to accommodate the projected

number of Trans individuals with the shelter system; not for City lawyers or Christine Quinn to

determine people’s gender for them, to deny Trans people the option of not being forced into

intimate settings with cis gender individuals.




Other Transgender individuals who have been placed at the same facility run by Christine Quinn

or her agents, have come forward and provided proof that facilities under Quin’s control

were/are dangerous for Transgender residents, underscoring my argument that the law should

not be ignored, and DHS needs to open new shelters for specifically for Transgender

specifically for individuals. This proof includes video of a Transgender women being verbally


                                                                                                  11
Case 1:17-cv-03014-VEC-OTW Document 107-1 Filed 10/05/18 Page 25 of 30




  abused and later physically assaulted in the very shelter DHS and Quinn were attempting to

  place me at with the attackers making anti trans comments during the incident.

  Denying a Transgender person their identity via refusing to acknowledging it as a determinant

 social factor in gender segregated places of public accommodation, is not consistent with the

 laws of NYC and State since Governor Cuomo issued an Executive Order adding Transgender

 people as a protective group under the NYS Human Rights Law.




 Refusal to protect and accommodate Trans individuals in NYC DHS run shelters is a violation of

 the Americans with Disabilities Act (referred to as the ADA) 2. Fair Housing Act (referred to as

 the FHA) 3. Title VI of the 1964 Civil Rights Act (referred to as Title VI) 4. Section 504 of the

 Rehabilitation Act (referred to as Section 504).




Medical Needs; undue stressed caused by lack of accommodations and harassment by

defendants.




I entered the NYC shelter system because I was experiencing personal crises. As per several

legal disabilities I suffer from (including PTSD, GID ADHD) I was in need of a calm environment

where I could have a refuge from avoidable triggers, sex work for survival; lack of sleep and

balanced nutrition, all while accompanied by my service animal. I was in treatment, prescribed

medication as a part of treating my symptoms, but medication is only one component of

treatment. The defendants have all ignored the recommendations of my medical providers as to


                                                                                                     12
Case 1:17-cv-03014-VEC-OTW Document 107-1 Filed 10/05/18 Page 26 of 30




 my needs as well as what will trigger my conditions (resulting in avoidable symptoms like hyper

 vigilance, flashbacks, aggression, insomnia).




 Ignoring the documented recommendations of at least three providers (surgeon, psychiatrist,

social worker) in addition to my requests as a disabled person to reasonable accommodations

for my multiple conditions and disabilities, represents a failure to provide me with reasonable

accommodations for my disabilities.




Beginning in April of last year the Defendants (DHS, Project Renewal QPS Christine Quinn

WIN) engaged in actions which caused me considerable psychological stress and triggered the

worst PTSD symptoms I have ever experienced. My PTSD is triggered in part by discrimination

based of my Transgender identity and the harassment that comes with it or; or the legal conflict

which can arise when cisgender government or non profit administrators stand in opposition to

the medical treatment prescribed by doctors. I have experienced the NYC Law Department

opposition to my gender identity and medical treatment since I was a child. All of this back and

forth is triggering for me.




Other actions by the defendants, such as male staff making sexual advances towards me, and

our engaging in sexual intercourcse (staff and myself); other staff harrassing me with terms

such as faggot or him.




                                                                                                  13
Case 1:17-cv-03014-VEC-OTW Document 107-1 Filed 10/05/18 Page 27 of 30




  The defendants have ignored that my symptoms are made worse by their actions, such as

  anxiety, aggression and insomnia. All of my conditions were made worse by the prospect of

  needing to hide my Trans identity in a “female” shelter, or face constant questions about

  makeup and/or Transgender genitals from cisgendered shelter residents (‘can I see your

 surgery?”). The refusal to place (or refuse to place) me according to my gender identity (and so

 with my doctors recommendations) all represent failures in providing reasonable

 accommodations for my disabilities.




                                                Claims

 Among others violations of the law;

These actions are in violation of the NYC Human Rights Lawas well as the State Human Rights

Law, under Disability, Sex Sexual Orientation and Transgender related protections.




These actions violate my rights under the Americans with Disabilities Act.




These actions violate my rights under the Fair Housing Act (referred to as the FHA).




These actions violate my rights under Title VI of the 1964 Civil Rights Act (referred to as Title VI)

4. Section 504 of the Rehabilitation Act.




                                                                                                  14
Case 1:17-cv-03014-VEC-OTW Document 107-1 Filed 10/05/18 Page 28 of 30




These actions also violate the nghts guaranteed to me under the First and Fourteenth

Amendments of the United States Constitution,




                                         Prayer for Relief




Because the actions of the defendant caused me to be homeless, mental and physical injury,

deprived me protections against discrimination based on my transgender identity and against

sex based discrimination;

   1. I ask this court to award punitive monetary damages in the amount of $10,000,000 for

       the above conduct (which the defendants had full knowledge of, and for which there is

       overwhelming evidence to support as fact). This conduct represents violations of multiple

       local state and federal laws. I have lost a year of my life to homelessness, PTSD

       symptoms; my education and future have been derailed (as I would have enrolled back

       in college last fall, if my housing was stable) and I fear that my public image may have

      been damaged beyond repair by untrue rumors spread by the defendants and by the

      humiliation caused by being stigmatized as homeless as I refuse placement at a

      cisgender shelter. I may have permanent psychological scars from the past years events

      as well. The actions and abuses of the Defendants in particular, cause me horrible

      flashbacks and nightmares.


                                                                                                  15
Case 1:17-cv-03014-VEC-OTW Document 107-1 Filed 10/05/18 Page 29 of 30




     2. I also ask that this court rule that the defendant’s refusal to follow the specific

         recommendations of my medical providers to be failure to provide reasonable

         accommodations for my multiple disabilities, under local, state and federal law.

     3. Additionally I ask that this court issue an order compelling the DHS place me within the

        OHS system at a shelter or SRO, which follows the recommendations of my treating

        doctors (including mental health experts) and surgeons.

    4. Accordingly, I move for this court to issue an order directing OHS to immediately begin

        the process of assessing the fastest way that shelters designed specifically transgender

        individuals and populations can be created (just as ACS, DCC and other city agencies

        have done);

    5. Lastly 1 ask this court to issue an order barring OHS from placing individuals in facilities

       which are not consistent with their legal gender identity, and which violate laws meant to

       protect against sex based discrimination (including discrimination against transgender

       individuals).

I pray for this, and any additional damages or relief which the court it deems just and

appropriate.




 an h opez

PLAINTIFF




                                                                                                 16
aadam:
iee take no
            tice that the w                                                iNDEX NUMBER
                            ithin is     a (certified) true
                                                            copy of a
                                                                          SUPREME COURT
                      duly entered In                                                   OF ThE STATE O
                                      the office of the cl                COUNTY OF NEW                f NEW YORK
                                                           erk of                       YORK
vithin named
             court on the
                                  of
                                                           2fl

ney for,.________                             Yours, etc.
                    ___________
                                                                                                  ,
                                                  Petltlonerl
                                                                                                                 Plaintiff 1 Petitio
                                                     Respondent                               against     -
                                                                                                                                     ner
                                                    Office and Post

                                                 —   Office Address
                                                                                                              Defendant! Respo
                                                                                                                               ndent,
nay(s) for

********NOTlCE
adarn:         OF SETtLEM
                          ENTm
                                                                                  To the best
e take notice th                                                        formed after an In of my knowledge, information and be
                 at an______   ________________                                             qu                                     lief,
                                                      ____              the presentation of iry reasonable under the circumstance
                                                                                             these papers and th                      s,
iich the within                                                         are not frivolous as                     e contentions ther
                is a true copy w
                                 ill                                                         defined Insubsec                      ein
                                       be presented for                 of the Rules of t                     tion (c)    action 130-li
                                                        settlem ent                               Administrator
 Hon.                                                                                                            (     CRR.
                                                oneof the Justices      Sign Name:
a within nam
             ed court at
                                                                        Print Name: bftc’rt
                              200_ at                         on                            c-,
                                                                                    -
                                                                         Address;
                            200
                                               Yours, etc
                                                                                                      I
cner
                                                                        Telephone         L,L- ‘-flô          1UUI

                                                                        Service of a càpy
                                                                                                                                           Case 1:17-cv-03014-VEC-OTW Document 107-1 Filed 10/05/18 Page 30 of 30




                                                                                          of the within is here
                                                                                                                by admitted
               -
ney(s) far
                                                                          Dated;_
                                                                          Attorney for                           200
